Citation Nr: 9934626
Decision Date: 12/10/99	Archive Date: 02/08/00

DOCKET NO. 94-30 800               DATE DEC 10, 1999

On appeal from the decision of the Department of Veterans Affairs
Regional Office in Los Angeles, California

THE ISSUE

Entitlement to service connection for a psychiatric disorder.

REPRESENTATION

Appellant represented by: The American Legion

INTRODUCTION

The veteran had active service from November 1958 to July 1961.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a December 1992 rating decision from the Los Angeles,
California Department of Veterans Affairs (VA) Regional Office
(RO).

FINDING OF FACT

The service medical records show a diagnosis of schizoid
personality disorder and no diagnosis of any other psychiatric
disorder; the veteran has not presented or identified competent
medical evidence of a nexus between post-service psychiatric
disability and service other than personality disorder; a
personality disorder is not a disease or injury within the meaning
of applicable legislation.

CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records consist only of an entrance
physical examination and a psychiatric examination dated in March
1961. His service entrance examination was negative for any
pertinent disorders and psychiatric evaluation at that time was
interpreted as normal. Following a detailed psychiatric examination
in March 1961, which included a review of the veteran's history and
mental status examination, the diagnosis was schizoid personality
with anxiety and depressive features. The veteran's stress was
noted as separation from family and military duty. The examiner
opined that the veteran had a predisposed personality pattern
disturbance since childhood. The examining physician questioned the
veteran's fitness for duty. All available service medical records
have been obtained.

- 2 -

In a personal statement dated in December 4992, the veteran
indicated that he had been on tranquilizers since 1960 for chronic
anxiety, chronic depression, and avoidant personality. He claimed
post-service psychiatric care at Tucson, Arizona, VA hospital
beginning in 1965. Medical records obtained from that facility show
hospitalization from December 1967 to April 1968 for depression
following a suicidal gesture with drugs secondary to marital
problems. On admission there was no evidence of a psychosis. In
December 1967, the examiner noted. that the veteran was a difficult
schizoid child. Diagnosis following a February 196@; psychological
evaluation was incipient schizophrenic. His disorder was also
alternately referred to as anxiety reaction or depression reaction
in a schizoid personality. The April 1968 discharge diagnosis was
schizoid personality. The veteran also claimed outpatient
psychiatric care at Phoenix, Arizona, VA hospital beginning from
1968 through 1979. The RO also requested these records. They show
treatment for anxiety neurosis, obsessive compulsive type, in
October 1976.

Associated with the claims folder are detailed treatment and
medication records from Orange County Mental Health Center dated
from August 1980 to October 1993. They also include an undated
personal statement in which the veteran related all of his
emotions, symptoms, fears, limitations, anxieties, etc. He
indicated that there was a lot he had not told anyone, including
that he had visual and auditory hallucinations, and paranoia. The
medical records show treatment generally for severe anxiety and
depression. In 1980, the diagnosis was inadaptability, ineptness,
poor judgment, social instability, and lack of personal and
emotional stamina. Diagnoses throughout the 1980's were generally
schizoid personality disorder, anxiety disorder, depression, and
avoidant personality disorder. Dining this period it was indicated
that anti-psychotic medication was not warranted, because the
veteran did not have any psychotic symptoms. In the early 1990s,
the veteran began to report visual and auditory hallucinations. In
April 1993, the veteran reported that he had been hearing voices
for years. The examiner noted that he had taken the veteran off of
anti-psychotic medications when he had taken the veteran as a
patient, because the veteran denied hallucinations. In light of the
veteran's admission of psychotic symptoms and his history of
chronic, severe problems with affective instability, the diagnosis
was changed to schizoaffective disorder, depressed type. The
veteran's treating physician changed the Axis I

3

diagnosis to schizoaffective disorder on June 15, 1993. In October
1993, the veteran reported continued auditory hallucinations and
paranoia.


In a January 1994 statement in support of his claim, the veteran
stated that he became more and more nervous when stationed at
Plattsburgh Air Force Base in 1960. He related his 1966 admission
to the Tucson, Arizona, VA Hospital for care and treatment stemming
from a suicide attempt. He also reported a period of treatment at
the Phoenix, Arizona, Hospital from 1968 to 1971, and indicated
that he was currently seeing a counselor at Orange County Mental
Health Services. The veteran implied that he received private
medical treatment from 1961 to 1966, but did not note the
significance of these records.

In his May 1994 substantive appeal, the veteran stated that he had
been advised by his doctor that the "old school of thought" was
that personality disorders originated at birth. He claimed that his
doctor told him that this theory was no longer substantiated, and
that the environment of military active duty can produce a service-
connected personality disorder. Attached to the appeal was a three-
page statement. In this statement, the veteran indicated that he
had no abnormal problems prior to service, but that, as a result of
in-service conflict with others, he developed anxiety attacks,
fear, and visible trembling, which lead to drug treatment and a
discharge from service. He claimed that, as a result of the initial
drug therapy, he became addicted to tranquilizers.

Criteria

Pursuant to 38 U.S.C.A. 5107(a), a person who submits a claim for
benefits under a law administered by the Secretary shall have the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded. The
United States Court of Appeals for Veterans Claims (Court) has held
that a well-grounded claim is "a plausible claim, one which is
meritorious on its own or capable of substantiation. Such a claim
need not be conclusive but only possible to satisfy the initial
burden of [5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990).

4 -

The Court has also held that although a claim need not be
conclusive, the statute provides that it must be accompanied by
evidence that justifies a "belief by a fair and impartial
individual" that the claim is plausible. Tirpak v. Derwinski, 2
Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue involves
medical causation or a medical diagnosis, competent medical
evidence to the effect that the claim is 'plausible' or 'possible'
is required." Heuer v. Brown, 7 Vet. App. 379, 384 (1995);
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, at 8
1).

The Court has held that a well-grounded claim requires competent
(,evidence of current disability (a medical diagnosis), of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence), and of a nexus between the in-service injury or
disease and the current disability (medical evidence). See Epps v.
Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7
Vet. App. 498, 506 (1995) aff d, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in active military service or, if
pre-existing active service, was aggravated therein. 38 U.S.C.A.
1131 (West 1991); 38 C.F.R. 3.303 (1999).

Congenital or developmental defects, refractive error of the eye,
personality disorders and mental deficiency as such are not
diseases or injuries within the meaning of applicable legislation.
The Court has also held that Congress specifically limited
entitlement to service connected benefits to cases where there is
a current disability. "In the absence of proof of a present
disability, there can be no valid claim." Brammer v. Derwinski, 3
Vet. App. 223, 225 (1992).

5 -

Continuous service for 90 days or more during a period of war or
after December 1946, and post-service development of a presumptive
disease such as a psychosis to a degree of 10 percent within one
year from the date of termination of such service, establishes a
presumption that the disease was incurred in service. 38 C.F.R.
3.307, 3.309 (1999).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt doctrine in resolving each such issue shall be given
to the veteran. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102,
4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally places
an initial burden upon the veteran to produce evidence that his
claim is well grounded; that is, that his claim is plausible.
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown,
5 Vet. App. 91, 92 (1993). Because the veteran has failed to meet
this burden, the Board finds that his claim of entitlement to
service connection for a psychiatric disorder must be denied as not
well grounded.

6 -

In the instant case, there is competent medical evidence of current
disorder, as shown by the April 1993 diagnosis of schizoaffective
disorder. However, there is no competent evidence of a pertinent
disease or injury in service or within the presumptive period
following service, and there is no medical evidence of a nexus
between the veteran's current disorder and service.

The veteran's service medical records show a diagnosis of schizoid
personality with anxiety and depressive features. No other
pertinent inservice diagnoses are indicated, nor is it contended
that such exist. In this regard, the Board notes that personality
disorders are not "diseases or injuries" within the meaning of
applicable legislation. 38 C.F.R. 3.303(c). The Court has upheld
the constitutionality of 38 C.F.R. 3.303(c) as it pertains to
personality disorders. See Wilin v. Brown, 8 Vet. App. 510, 516
(1996). The requirements of Epps and Caluza specifically mandate
that there be a "disease or injury" in service. As the only
pertinent inservice diagnosis was a personality disorder, and as
personality disorders are, by regulation, not considered to be
either "diseases or injuries," then, by operation of law, there was
no inservice disease or injury.

However, as noted above, the inservice disease element for a well-
grounded claim may be satisfied absent an initial inservice
diagnosis of a disease under the provisions of 38 C.F.R. 3.303(d).
Here, the Board notes the veteran has not presented or identified
competent medical evidence showing a nexus between the veteran's
currently diagnosed schizoaffective disorder and active service.
Significantly, the veteran's current schizoaffective disorder was
first diagnosed as something other than a personality disorder in
1993, approximately thirty-three years after separation from
service. Further, the veteran has not contended that his
psychiatric disorder was diagnosed as anything other than a
personality disorder prior to 1993.

The veteran's claim essentially rests on his assertions that he had
a "disease or injury" in service and that his currently diagnosed
schizoaffective disorder is related to service. While lay evidence
may suffice to show an inservice disease or injury, the Court has
made it clear that the lay evidence must be competent. The quality
and quantity of the evidence required to meet the statutory burden
depends upon

7 -


the issue presented. Where the issue is factual in nature, i.e.,
whether an incident occurred in service, competent lay testimony
may suffice. Where the determinative issue involves medical
causation or a medical diagnosis, competent medical evidence is
required. See Grottveit, 5 Vet. App. 91, 93; see also Dean v.
Brown, 8 Vet. App. 449, 455 (1995) (as a lay person the veteran is
competent to testify as to the symptoms that he experienced in
service, but he is not competent to provide a link between those
symptoms and a current diagnosis). Neither is the Board competent
to supplement the record with its own unsubstantiated medical
conclusions as to whether the veteran's psychiatric disorder is
related to a disease or injury incurred during service. Colvin v.
Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the question as to whether the veteran had a
"disease or injury" in service involves a medical diagnosis.
Further, the question as to whether the veteran's current
psychiatric disorder is related to service involves medical
causation. Because the veteran is not competent to testify as to
either medical diagnoses or medical causation, competent medical
evidence is required to support his claim.

In light of the foregoing, the veteran's claim for service
connection for a psychiatric disorder must be denied as not well
grounded. There is no competent evidence of a "disease or injury"
in service or within the applicable presumptive period following
service, and there is no competent medical evidence to link a
current disability with events in service. See Caluza, 7 Vet. App.
506. As noted above, a personality disorder is not a disease or
injury within the meaning of applicable legislation. 38 C.F.R.
3.303(c).

For these reasons, the Board finds that the service medical records
show a diagnosis of schizoid personality disorder and no diagnosis
of any other psychiatric disorder; the veteran has not presented
competent medical evidence of a nexus between post-service
psychiatric disability and service other than personality disorder,
and his personality disorder is not a disease or injury within the
meaning of applicable legislation. Consequently, the Board
concludes that the claim for service connection for a psychiatric
disorder is not well grounded. 38 U.S.C.A. 5107(a).

8 -

Although the RO did not specifically state that it denied the
veteran's claim on the basis that it was not well grounded, this
constitutes harmless error. Edenfield v. Brown, 8 Vet. App. 384
(1995).

Pursuant to 38 U.S.C.A. 5103(a), if VA is placed on notice of the
possible existence of information that would render the claim
plausible, and therefore well grounded, VA has the duty to advise
the appellant of the necessity to obtain the information. McKnight
v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v.
Brown, 8 Vet. App. 69, 80 (1995). Such evidence must be identified
with some degree of specificity; with an indication that the
evidence exists and that it would well ground the claim. See
Carbino v. Gober, 10 Vet. April. 507, 510 (1997).

The veteran implied that he received private medical treatment from
1961 to 1966; however, he has not stated that these records would
show treatment for a psychiatric disorder or that they would
include an opinion relating post-service psychiatric disability to
active service. In his May 1994 substantive appeal, the veteran
stated that he had been advised by his doctor that the "old school
of thought" was that personality disorders originated at birth. He
claimed that his doctor told him that this theory was no longer
substantiated, and that the environment of military active duty can
produce a service-connected personality disorder. Again, the
veteran does not allege that this physician expressed a medical
opinion that his current psychiatric disability began during
service or was otherwise aggravated during active service. He only
alleges that this physician recognized that there has been a change
in medical theory regarding the origin of personality disorders and
that it is possible that a personality disorder could be caused by
the environment of military active duty. In this case, the veteran
has not identified medical evidence that would make his claim well
grounded. Therefore, 38 U.S.C.A. 5103(a) is not applicable to the
present case. Carbino, 10 Vet. App. at 510.

9 -

The Board views its foregoing discussion as sufficient to inform
the veteran of the elements necessary to complete his application
to reopen this claim. See Graves v. Brown, 8 Vet. App. 522 (1996);
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); McKnight v.
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober,, 126 F.3d
1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for a psychiatric
disorder is not well grounded, the doctrine of reasonable doubt has
no application to his claim.

ORDER

Entitlement to service connection for a psychiatric disorder is
denied.

RICHARD E. COPPOLA 
Acting Member, Board of Veterans' Appeals

10-



